Citation Nr: 0122430	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision 
rendered by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

(The issue of entitlement to service connection for PTSD will 
be addressed in the remand portion of this decision.)


FINDINGS OF FACT

1.  The veteran has cirrhosis of the liver due to alcohol 
abuse.  

2.  The veteran does not have a service-connected disability; 
he has not claimed that alcohol abuse is due to other 
service-connected disability.  


CONCLUSION OF LAW

Service connection for cirrhosis of the liver is not 
warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from liver 
cirrhosis, which was incurred in or as a result of service.  
He asserts that it was caused by exposure to herbicides. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation during service 
of a pre-existing injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was sustained in service 
is not enough; there must be chronic disability resulting 
from that in-service injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases (such as 
cirrhosis of the liver) to a degree of 10 percent or more 
within one year from separation from service, such disease 
may be presumed to have been incurred in or aggravated by 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in Vietnam during the period January 9, 
1962 through May 7, 1975, will be presumed to have been 
exposed to certain herbicides, such as Agent Orange, if the 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. § 3.307(a)(6); McCartt v. West, 12 
Vet. App. 164 (1999).  The presumptive diseases include 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, type-2 diabetes, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e).  

Turning to the relevant medical evidence, the veteran's 
service medical records (SMRs) reveal that the veteran was 
seen for complaints of abdominal pain from July 31, 1966, to 
August 11, 1966.  Laboratory tests were conducted over this 
period of time, but no liver disease or dysfunction was 
indicated.  Indeed, an August 3, 1966, record shows that 
liver functions were normal.  The veteran's examination upon 
separation from service did not indicate that he suffered 
from any liver disease, injury, or dysfunction. 

The post-service medical records include a September 1997 VA 
hospital discharge summary, which reveals that the veteran 
was admitted with complaints of abdominal pain, chills, and 
generalized weakness and fatigue.  The veteran also had a 
history of alcohol abuse.  During his hospitalization, the 
veteran was treated for new onset ascites with hepatic 
insufficiency consistent with alcoholism.  The diagnoses were 
alcoholic liver disease and alcoholism.

A September 1997 VA general medical examination report notes 
the veteran's history of being diagnosed with alcoholic liver 
disease while hospitalized at a VA facility in August 1997.  
Physical examination revealed that jaundice was present in 
the eyes, while the abdomen manifested hepatomegaly and 
tenderness in the right hypochondrium.  The diagnoses 
included alcoholic liver disease with hepatic insufficiency 
and ascites.  

A November 1998 VA hospital discharge summary includes a 
diagnosis of alcoholic liver cirrhosis.  Subsequently 
prepared VA clinical records, dated through April 2001, show 
that the veteran has continued to receive regular care for 
his liver cirrhosis. 

After a review of the evidence in light of applicable laws 
and regulations, the Board finds that service connection for 
cirrhosis of the liver is not warranted.  First, presumptive 
service connection for cirrhosis of the liver on the basis of 
herbicide exposure is not warranted because cirrhosis of the 
liver is not one of the diseases listed under 38 C.F.R. § 
3.309(e).  Second, although 38 C.F.R. § 3.309(a) lists 
cirrhosis of the liver as a chronic disease for which 
presumptive service connection may be granted, the veteran 
did not manifest this disease within one year of separation 
from service.  Therefore, presumptive service connection for 
liver cirrhosis as a chronic disease may not be awarded in 
this case.  

With regard to direct service connection for liver cirrhosis, 
the Board is compelled to conclude that the veteran's claim 
must be denied because the record demonstrates that this 
disability is due to alcohol abuse.  There is no evidence 
that the veteran suffered from liver disease prior to August 
1997, and while his SMRs show that he had abdominal pain in 
late July and early August 1966, there was no indication that 
the veteran suffered from liver disease.  Indeed, liver 
functions were found to be normal.  The post-service medical 
evidence shows that the veteran was closely followed for 
liver disease from the time it was diagnosed in August 1997, 
more than 30 years after discharge from service.  The 
etiology of his liver cirrhosis was consistently shown to be 
the result of alcoholism.  The veteran's alcoholism is also 
documented throughout the file, which shows that he has 
continued to receive therapy therefor.  The veteran's liver 
cirrhosis is not shown to be related to any etiological cause 
other than alcoholism, nor is there any suggestion in the 
extensive medical record that his liver cirrhosis is related 
to herbicide exposure during Vietnam service or that it is 
otherwise related to his military service.  (He has no 
service-connected disability to which his alcohol abuse is 
attributable.  See VAOPGCPREC 2-98 (Feb. 10, 1998).)  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for cirrhosis of the liver.  

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  VA has since 
issued regulations consistent with the enactment of this law.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and enhanced the duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

With regard to the Veterans Claims Assistance Act of 2000 and 
newly promulgated regulations, the Board notes that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The rating decision, statement 
of the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to substantiate his claim, and have therefore 
satisfied the notification requirements.  Additionally, there 
has been no indication that additional records need to be 
obtained, and the RO has obtained a VA examination to 
determine the nature and etiology of the veteran's current 
liver disability.  Under the circumstances, as the record is 
complete with regard to his claimed liver disability and 
considering the nature this evidence - which consistently 
links his liver disease to alcoholism rather than any cause 
related to service - the Board finds that there is no 
reasonable possibility that further assistance in obtaining 
evidence would substantiate the veteran's claim.  See 66 Fed. 
Reg. 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.156(d)).  The Board therefore concludes that the 
record as it stands is adequate to allow for review of the 
claims addressed above and that no further action by the RO 
is necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations.  Under 
the circumstances of this case, a remand of this issue would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for cirrhosis of the liver is denied.


REMAND

Turning to the claim of service connection for PTSD, the 
Board finds that further evidentiary development by the RO is 
required before appellate review may be completed.  In 
developing the veteran's claim, the RO notified him that he 
had not provided VA with enough information to pursue 
development of his claimed in-service stressors with the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  However, upon review of the record, the Board 
finds that the veteran has submitted sufficient information 
with which to make a referral to USASCRUR.  Specifically, in 
a September 2000 letter to the RO, the veteran explained that 
he served with the 573 Company of the 86th Engineer Battalion 
during the time period February 1967 to February 1998, and 
that his unit was first stationed at Bien Hon Air Base.  From 
there the veteran states he was involved in mine sweeping 
operations.  Thereafter, he claims that his unit was moved to 
a location called Bear Cat, where he was involved in patrols 
that involved engagements with the enemy and resulted in 
casualties and the death of his friends.  

In addition, although the record reflects that the veteran 
has been diagnosed with PTSD several times during the course 
of assessing and treating his alcohol addiction, the veteran 
has yet to undergo a comprehensive VA psychiatric 
examination.  As such, the Board finds that such as 
examination is warranted to fully and fairly adjudicate the 
veteran's PTSD claim. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence, including service 
personnel records and medical records, 
relevant to his claim of service 
connection for PTSD. 

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) in an attempt to 
confirm the veteran's claimed stressors.  
Specifically, the USASCRUR should be 
directed to investigate the whereabouts 
and activities of the 86th Engineer 
Battalion, 573rd Company from February 
1967 to February 1968, and whether such 
unit sustained any deaths or casualties 
as a result mine sweeping or patrols, 
including the individuals named by the 
veteran. 

3.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purpose of evaluating the veteran for 
PTSD.  The examiner should review the 
claims file, examine the veteran in 
accordance with the requirements of 
38 C.F.R. § 3.304(f) and DSM-IV, and 
undertake any and all clinical tests or 
studies deemed appropriate.  The examiner 
should offer an opinion as to whether the 
veteran suffers from PTSD, and if so, 
whether such a diagnosis is attributable 
to psychological trauma sustained in 
service.  In so doing, the examiner 
should comment on the prior diagnoses of 
PTSD already of record.  The examiner 
should be asked to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice, but he may 
submit additional evidence and argument.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


